IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41699

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 785
                                                  )
       Plaintiff-Respondent,                      )     Filed: October 23, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
MARC ROBERT INABNET,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         GUITIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Marc Robert Inabnet was convicted of accessory to a felony, Idaho Code § 18-205, and
perjury, I.C. § 18-5401. The district court imposed concurrent unified sentences of five years
with one and one-half years determinate for the accessory charge, and six years with one and
one-half years determinate for perjury. Inabnet filed an Idaho Criminal Rule 35 motion, which
the district court denied. Inabnet appeals the denial of his motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Inabnet’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Inabnet’s Rule 35 motion is affirmed.




                                              2